Exhibit 10.11

SEPARATION AGREEMENT AND GENERAL RELEASE
Between
SYSTEMAX INC.
And
ROBERT DOOLEY

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL CLAIMS AND A
WAIVER OF ALL RIGHTS TO MAKE A CLAIM AGAINST THE EMPLOYER INCLUDING THE CLAIM
THAT YOU HAVE BEEN DISCRIMINATED AGAINST BECAUSE OF YOUR AGE. DO NOT SIGN THIS
AGREEMENT IMMEDIATELY. YOU HAVE FORTY FIVE (45) DAYS FROM THE DATE YOU RECEIVE
THIS AGREEMENT TO DECIDE WHETHER OR NOT YOU WISH TO SIGN IT. YOU SHOULD CONSULT
WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT. YOU MAY REVOKE THIS AGREEMENT
WITHIN 7 BUSINESS DAYS AFTER SIGNING IT BY NOTIFYING THE COMPANY IN WRITING.
NOTICE OF REVOCATION SHOULD BE SENT TO SYSTEMAX INC., 11 Harbor Park Drive, Port
Washington, NY 11050 ATTENTION: General Counsel. IF YOU REVOKE THIS AGREEMENT,
THE AGREEMENT SHALL BE TERMINATED IN ITS ENTIRETY AND YOU WILL NOT RECEIVE THE
BENEFITS SET FORTH HEREIN.

           THIS AGREEMENT AND GENERAL RELEASE is made and entered into between
ROBERT DOOLEY (“You") and SYSTEMAX INC. (the “Company"), with respect to your
termination of employment with the Company. You and the Company agree as follows
with respect to your termination of employment:

           1.  References to the Company when used in this Agreement and General
Release shall include SYSTEMAX INC., its parent, divisions, subsidiaries and
affiliates, its and their predecessors, successors or assigns, and their
respective trustees, directors, officers, employees, agents and representatives.

           2.  The references to "You" and "Your" in this Agreement and General
Release refer to Robert Dooley. They also mean anyone acting on Your behalf,
which includes Your heirs, Your executors, Your administrators, Your successors
and Your assigns.

           3.  The Company is entering into this agreement to resolve all
matters of dispute or potential dispute with You arising out of and relating to
Your employment and termination of employment, and to compensate You for the
release and waiver of rights set forth below.

           4.  You acknowledge that You have reviewed each and every word of
this Agreement to be sure that You understand the Agreement's full effect. You
acknowledge that You have taken adequate time to do so thoroughly and carefully,
and that the Company has given You the opportunity by the Company to engage in
this review independently, in consultation with an attorney freely chosen by
You, and with Your family, which You have been encouraged to do so. You
acknowledge that neither the Company nor its employees, agents, representatives
or attorneys, made any representations concerning the terms or effects of the
Agreement other than those stated in the Agreement.

           5.  This Agreement constitutes the entire Agreement between You and
the Company with respect to all matters covered in this Agreement or relating to
Your employment or termination of employment with the Company. No other promises
have been made. This Agreement and the Employee Agreement supersede any other
agreements between the Company and You. This Agreement may not be changed
orally.

           6.  By affixing its signature to this Agreement, the Company does not
acknowledge any violation of any federal, state, or local law, ordinance, rule,
or regulation or common law requirement, duty or obligation, or contract, and
affirmatively states that it has not violated same.

           7.  This Agreement is made and entered into in the State of New York
and shall in all respects be interpreted, enforced and governed under the laws
of said State. The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties.

           8.  You acknowledge and agree that Your employment with the Company
will be permanently and irrevocably terminated, effective March 5, 2004 (the
"Termination Date"). In addition, effective as of the Termination Date, You
acknowledge and agree that You will resign your position (a) as an officer of
the Company (namely, Senior Vice President, Sales and Marketing), (b) as a
member of the Company's Board of Directors and (c) as an officer and director of
the Company's subsidiaries.

           9.  In consideration for Your obligations under the terms of this
Agreement, the Company agrees to pay You as severance pay, following the
Termination Date, a total of $867,665.16 (equaling thirty (30) months base
salary). This payment shall be subject to all regular and customary payroll
taxes and deductions (insurance, FICA, Federal and State withholdings). The
payment shall be made in regular bi-weekly installments beginning on the first
regular Company payday following the Termination Date provided You have executed
this Agreement and have not exercised Your right to terminate this Agreement
within seven days of its execution. The Company shall make said payments by
check mailed to You at Your home address on the employment records of the
Company, or by direct deposit into a bank account you designate. No accrued
vacation time shall be paid to You nor shall additional vacation time accrue as
a result of the severance payments paid to You.

           9A.  Your stock option agreements with the Company are hereby amended
as follows: any Company stock options previously granted to You which have not
previously been terminated, surrendered or exercised shall be fully exercisable,
in whole or part, beginning 7 business days following the date You sign this
Agreement. All such stock options shall expire on March 31, 2005. All other
terms of Your stock option agreements with the Company shall remain unchanged.

           10.  For eighteen (18) months following the Termination Date the
Company will continue to provide You with medical coverage under COBRA on the
same terms and with the same contribution requirements as Company employees.
Thereafter, for twelve (12) months the Company will pay You an amount per month
equal to the monthly amount that was required to be paid to continue your
medical coverage under COBRA.

           10A.  You may retain for Your personal use, the Company car (BMW
Model M5 VIN# WBSDE93482CF90788) which the Company leases for You until the
expiration of the car lease on March 6, 2006 at which time you shall surrender
this car to the Company for return to the Lessor.

           10B.  Following the severance payment period You shall have the
option convert your group life insurance policy to an individual policy.

           11.  You acknowledge that the Company is not otherwise obligated to
pay You severance pay or pay in lieu of notice in the amount set forth in
paragraph 9 above, and that the Company's obligations as set forth in paragraph
9 arise solely out of this Agreement and are in consideration for Your promises
set forth herein, and that those obligations do not arise out of any other
agreement with or obligation of the Company.

           12.  The Company shall have no duties or liabilities towards You
except as set forth herein.

           13.  You hereby release and discharge the Company from any and all
claims You may have against the Company at the time of the execution of this
Agreement arising out of Your employment with the Company, or Your termination
of employment, or performance of services for the Company. This release
includes, but is not limited to, any claims relating to a wrongful, premature or
discriminatory termination of Your employment, or discriminatory terms and
conditions of employment, and any claims arising under the Age Discrimination in
Employment Act, the Civil Right Acts of 1866, 1871, 1964 and/or 1991, the Equal
Pay Act, the Americans with Disabilities Act, the Rehabilitation Act of 1973,
the Family and Medical Leave Act, the Pregnancy Discrimination Act, the
Immigration Reform and Control Act, the National Labor Relations Act, the New
York Human Rights Law, and/or any other federal, state, or local laws or
regulations prohibiting discrimination on the basis of age, race, color, creed,
national origin, sex, sexual orientation, marital status, or any other form of
illegal discrimination. This release and waiver of claims also includes any
claims under any other federal, state or local law, tort or breach of contract
or common law, infliction of emotional distress, or for attorneys fees, or other
injury.

           14.  You expressly acknowledge that the release and waiver of claims
set forth above includes all claims that have arisen up to the date this
Agreement, whether or not such claims have been asserted and whether or not such
claims are known to You at the time of the making of this Agreement.

           15.  You agree not to file any claim or participate as a party in any
lawsuit for any claim waived in paragraphs 13 and 14, nor to seek or obtain any
personal monetary benefits or equitable relief from the Company in any
individual lawsuit, class action lawsuit or other legal proceeding brought by
others against the Company for any reason.

           16.  For a period of thirty (30) months following the Termination
Date (the "Non-Compete Period"), You hereby covenant and agree that You will
not, directly or indirectly, anywhere in North America and Europe (the
"Territory"), (i) compete, directly or indirectly, as an officer, director,
shareholder, partner, investor, agent, employee, consultant, advisor or
otherwise, with the Company in the business or activities in which the Company
is now engaged; (ii) directly or indirectly, on Your own behalf or on behalf of
or as an officer, director, shareholder, partner, investor, agent, employee,
consultant, advisor or otherwise, of any other person or entity, contact or
approach any person or business, wherever located, for the purpose of competing
with the Company's business, in the Territory; or (iii) participate as an
officer, director, shareholder, partner, investor, agent, employee, consultant,
advisor or otherwise, or have any other direct or indirect financial interest
in, any enterprise which engages in the Company's business in the Territory;
provided, however, that You may own up to two (2%) percent of the capital stock
of any corporation (other than the capital stock of the Company as to which this
clause (iii) shall not apply), required to file reports pursuant to the
Securities Exchange Act of 1934. For purposes of this paragraph (a) the
"Company" shall be deemed to include Systemax Inc. and its subsidiaries and
affiliated companies including but not limited to Global Computer Supplies Inc.
and (b) the "Company's business" shall be deemed to be the advertising,
marketing, distribution, sale and/or manufacture of personal computers, computer
related accessories and supplies and/or industrial products by means of any
medium including, but not limited to, broadcast, cable or satellite television,
radio, print or the Internet.

           16A.  You agree not to hire, attempt to hire or solicit the
employment of any employee or officer of the Company or affiliate of the Company
on behalf of yourself or any person, firm or corporation, or otherwise interfere
with the employment relationship between the Company and any employee of the
Company for a period of thirty (30) months from the date hereof.

           17.  You agree that You will keep the terms and amount and fact of
this Agreement completely confidential, and that You will not hereafter disclose
any information concerning this Agreement to any person other than Your present
attorneys, accountants, tax advisors, or immediate family. This provision shall
not apply to any action by You to enforce the terms of this Agreement, to report
your income to the Internal Revenue Service, nor prevent any disclosure required
by law including, but not limited to, regulations under federal and state
securities laws.

           18.  You agree not to disclose directly or indirectly to any person
at any time following your termination of employment by the Company any
knowledge or information not generally available to the public regarding the
Company's methods, systems (including management information systems), trade
secrets, customer information, supplies, pricing, business strategy or other
private or confidential matters which You acquired during the course of Your
employment.

           19.  During the severance payment period You agree to fully cooperate
with the Company and to use your best efforts during normal business hours to
answer any questions any Company representative may have concerning the
Company's operations. In addition, during the severance period You agree not to
defame or otherwise make any public statement regarding the Company or any
director, officer or employee thereof which would materially injure the
reputation of the Company or such director, officer or employee.

           20.  In the event You breach this Agreement the Company shall
discontinue any and all severance payments payable under this Agreement and You
shall refund to the Company any and all severance payments and other
consideration (including payments relating to medical coverage and car lease)
previously made to You, or for your benefit, under this Agreement. In addition,
in the event You breach this Agreement the Company shall be entitled to (a) both
a preliminary and permanent injunction in order to prevent a further breach of
this Agreement, and (b) money damages in so far as they can be determined.

SYSTEMAX INC.


BY: /s/ Steven Goldschein


/s/ Robert Dooley                    
ROBERT DOOLEY

______________________
Address


Date: March 5, 2004 Date: March 5, 2004
